DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This action is responsive to amendments and remarks filed on 04 December 2020. Claims 1-16 are pending in the application. Claim 1 is amended and claims 2-16 are new.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,167,416. Although the claims at issue are not identical, they are not patentably distinct from each other because the first capability information of the instant claims corresponds to the second capability information of the patent and the second capability information of the instant claims corresponds to the first capability information of the patent. Further, it is inherent in the art that the claimed request is radio access capability information. Moreover, satisfaction of claim 1 of the instant application including the alternative “transmitting, to the base station, a second message including…the first capability information and the second capability information” necessarily satisfies the features of the patent. On the other hand, satisfaction of the features of claim 1 of the patent also satisfies the features of claim 1 in the instant application; therefore, the claims are not patentably distinct.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,622,071. Although the claims at issue are not identical, they are not patentably distinct from each other because  the first capability information of the instant claims corresponds to the second capability information of the patent and the second capability information of the instant claims corresponds to the first capability information of the patent. Further, it is inherent in the art that the first message of instant claim 1 or the message in claim 1 of the patent is received by the terminal or user equipment from a base station and it is inherent in the art that the claimed request is radio access capability information. Moreover, it is obvious to omit certain features of the patented claims (e.g., “wherein the first capability information and the second capability information comprise at least one of a feature group indicator (FGI), UE specific reference signal information, a measurement gap requirement, and a physical layer parameter.”). As such, the features of the instant claim 1 are not patentably distinct from claim 1 of the patent.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,628,983. Although the claims at issue are not identical, they are not patentably distinct from each other because the first capability information of the instant claims corresponds to the second capability information of the patent and the second capability information of the instant claims corresponds to the first capability information of the patent. Further, it is obvious to omit features such as “according to the received message” from the patented claim and also the identification of the capability information in the instant claim is seen as implicitly according to the received message as being responsive to the request. Further, the first and second capability information is defined in the claims as different from each other (e.g., “wherein the first capability information is applicable for both of an FDD mode and a TDD mode” and “wherein the second capability information is applicable for either the FDD mode or the TDD mode respectively”). Moreover, it is inherent in the art that the first message of instant claim 1 or the message in claim 1 of the patent is received by the terminal or user equipment from a base station and it is inherent in the art that the claimed request is radio access capability information. Further, satisfaction of claim 1 of the instant application including the alternative “transmitting, to the base station, a second message including…the first capability information and the second capability information” necessarily satisfies the features of the patent. On the other hand, satisfaction of the features of claim 1 of the patent also satisfies the features of claim 1 in the instant application; therefore, the claims are not patentably distinct.
Claim 3  is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,070,304. Although the claims at issue are not identical, they are not patentably distinct from each other because satisfaction of the features of instant claim 3 satisfies the features of claim 1 in the patent. Further, the first capability information of the instant claim 3 is construed as corresponding to either the first information or the second information in claim 1 of the patent in that it is information for both FDD and TDD while the second capability information of the instant claim 3 is construed as also representing with the first information or the second information in claim 1 of the patent because the second capability information is recited in the instant claims as alternatives either TDD or FDD information. Moreover, it is inherent in the art that the first message of instant claim 1 or the message in claim 1 of the patent is received by the terminal or user equipment from a base station. As such, when the first capability information of instant claim 3 is construed as corresponding to first information for FDD, the second capability information of instant claim 3 can be construed as information for TDD; and when the first capability information of instant claim 3 is construed as corresponding to first information for TDD, the second capability information of instant claim 3 can be construed as information for FDD. Further, satisfaction of the features of instant claim 3 necessarily results in satisfaction of the features of claim 1 in the patent; therefore, the claims are not patentably distinct.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 12-16 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is directed towards a method “performed by a terminal” which receives a first message including “information indicating a radio access type.” This feature is not a feature attributable to the terminal since the terminal does not set the contents of the message. Claim 12 is directed towards the terminal  which performs the method of claim 4; likewise, the contents of the received message are not within the control of the terminal. 
Claim 4 is directed to a method performed by a terminal and claim 12 is directed towards a terminal. Therefore, any limitations of  the claim(s), especially within the body of claim(s), that aren’t part of or limiting the method implemented by the apparatus or limiting to the apparatus (e.g.,  receives a first message including “information indicating a radio access type.”) are either not part of the claim because they clearly wouldn’t be required for infringement; or there is great ambiguity as to whether those limitations are required for infringement, especially for a potential infringe; therefore, a rejection under 35 U.S.C. 112(b) is appropriate. 
Claim 5-8 is directed to a method performed by a base station and claims 13-16 are directed towards a base station. Therefore, any limitations of  the claim(s), especially within the body of claim(s), that aren’t part of or limiting the method implemented by the apparatus or limiting to the apparatus (e.g., in claim 5 and similarly in claim 13: “a second message including either first capability information or the first capability information and second capability information, wherein the first capability information is identified based on a frequency division duplex, FDD, capability of the terminal and a time division duplex, TDD, of the terminal, and wherein the first capability information is applicable for both of an FDD mode and a TDD mode, and wherein, in addition to the first capability information, the second capability information is identified based on the FDD capability of the terminal or the TDD capability of the terminal, and the second capability information is applicable for either the FDD mode or the TDD mode respectively.”; in claim 6 and similarly in claim 14: “wherein the second message is generated based on a result of a determining whether the FDD capability of the terminal and the TDD capability of the terminal are different”; in claim 7 and similarly in claim 15 “wherein the second message includes the first capability information and the second capability information, in case that the FDD capability of the terminal and the TDD capability of the terminal are different, and wherein the second message includes the first capability information without the second capability information, in case that the FDD capability of the terminal and the TDD capability of the terminal are same”; in claim 8 and similarly in claim 16 “wherein the first capability information and the second capability information are identified for the RAT type, and wherein the second message further includes information indicating the RAT type”) are either not part of the claim because they clearly wouldn’t be required for infringement; or there is great ambiguity as to whether those limitations are required for infringement, especially for a potential infringer; therefore, a rejection under 35 U.S.C. 112(b) is appropriate.
 (MPEP 2173.02: “the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, 10 Fed. App'x 890 (Fed. Cir. 2001)”.
	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2,  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LG Electronics Inc, “FGI Bit 25”, 3GPP TSG-RAN WG2 #74, Barcelona, Spain, May 9 - 14, 2011, R2-113277, hereafter D3, in view of 3GPP TS 36.331 V10.2.0 (2011-06), “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Radio Resource Control (RRC); Protocol specification (Release 10).

Regarding claim 1, D3 discloses a method performed by a terminal in a wireless communication system, the method comprising: 
identifying first capability information based on a frequency division duplex (FDD) capability of the terminal and a time division duplex (TDD) capability of the terminal, wherein the first capability information is applicable for both of an FDD mode and a TDD mode (Section 2.1 Proposal 3 New FGI 31 indicates IOT status of inter-frequency measurements and reporting between FDD and TDD; Section 2.2 FGI 30 is defined as Handover between FDD and TDD and proposal 4, dependency of setting FGI 30 is based on setting of FGI 31; FGI 31 -> FGI 30, for handover between FDD and TDD; Section 2.1 discloses this solution is so the UE can report the capability to perform inter-frequency measurements and handover between FDD and TDD); 
identifying, in addition to the first capability information, second capability information based on the FDD capability of the terminal or the TDD capability of the terminal, wherein the second capability information is applicable for either the FDD mode or the TDD mode respectively (Section 2.1 Proposal 1: FGI 25 is only relevant to inter-frequency measurements and reporting in E-UTRA connected mode within FDD or TDD; Table at top of Section 2.1 FGI 13 Inter-Frequency handover within FDD or TDD can only be set to 1 if the UE has set FGI 25 to 1; Section 2.2 FGI 13 has the dependency on FGI 25; FGI 25 -> FGI 13, for handover within FDD or TDD; Section 2.1 discloses this solution is so the UE can report the capability to perform inter-frequency measurements and handover within FDD and TDD); and feature group indicators (FGI) including either the first capability information or the first capability information and the second capability information (FGI 13, 25, 30 and 31 discussed within D3).
D3 does not disclose the following; however, D3 discloses the solutions are with respect to TS 36.331 (Section 2.1 first paragraph) and TS 36.331 discloses receiving, from a base station, a first message requesting a radio access capability of the terminal; transmitting, to the base station, a second message including FGI (pp 94-95 Section 5.6.3 and subsections disclosing the EUTRAN (i.e., inherently including a base station which transmits the message to the UE) sends UECapabilityInquiry to the UE and the UE replies with UECapabilityInformation set according to the contents of the request, for example, if the ue-CapabilityRequest includes eutra corresponding to radio access capability the UE response shall include UE-EUTRA-Capability within a ue-CapabilityRAT-Container; See pp 141-142 showing contents of UECapabilityInquiry comprising ue-CapabilityRequest; See pp 230-237 disclosing the contents of UE-EUTRA-Capability includes featureGroupIndicators as specified in Annex B; See Annex B, pp 279-283).  
It would have been obvious to one of ordinary skill in the art before the date of the invention that the features of D3 were directed towards modifying the contents of the featureGroupIndicators of 3GPP TS 36.331 because D3 expressly discloses the discussion is related to 3GPP TS 36.331 and it would have been obvious to combine the teachings in the prior art because the teaching lies in D3 that the current approach may jeopardize the inter-frequency handover within FDD and TDD.

Regarding claim 2, D3 further suggest the method of claim 1, further comprising: determining whether the FDD capability of the terminal and the TDD capability of the terminal are different, wherein the second message is generated based on a result of the determination (D3: FGI 25 and 13 dictate that the FDD and TDD capabilities are different since handover can only be performed with the FDD or TDD and not between FDD and TDD and the contents of the FGI are set accordingly).  

Regarding claim 4, 3GPP TS 36.331 further dislcoses the method of claim 1, wherein the first message further includes information indicating a radio access technology (RAT) type, wherein the first capability information and the second capability information are identified for the RAT type, and wherein the second message further includes information indicating the RAT type (pp 94-95 Section 5.6.3 and subsections disclosing the EUTRAN (i.e., inherently including a base station which transmits the message to the UE) sends UECapabilityInquiry to the UE and the UE replies with UECapabilityInformation set according to the contents of the request, for example, if the ue-CapabilityRequest includes eutra corresponding to radio access capability the UE response shall include UE-EUTRA-Capability within a ue-CapabilityRAT-Container; See pp 141-142 showing contents of UECapabilityInquiry comprising ue-CapabilityRequest; See pp 230-237 disclosing the contents of UE-EUTRA-Capability includes featureGroupIndicators as specified in Annex B; See Annex B, pp 279-283).  
 
Regarding claims 5-6 and 8, the claims are directed towards the complimentary method performed by the base station to that of the terminal of claims 1-2 and 4; therefore, claims 5-6 and 8 are rejected on the grounds presented above for claims 1-2 and 4.
Regarding claims 9-10 and 12, the claims are directed towards a terminal that performs the method of claims 1-2 and 4. It is implicit in the disclosures of the prior art that the terminal comprises a transceiver and a controller configured to perform the method; therefore, claims 9-10 and 12 are rejected on the grounds presented above for claims 1-2 and 4. 

Regarding claims 13-14 and 16, the claims are directed towards the base station that performs the method of claims 5-6 and 8.  It is implicit in the disclosures of the prior art that the base station comprises a transceiver and a controller configured to perform the method; therefore, claims 13-14 and 16 are rejected on the grounds presented above for claims 5-6 and 8 as set forth in the grounds of rejection for claims 1-2 and 4.

Response to Arguments
Double Patenting
The terminal disclaimer filed on 04 December obviates the need for the double patenting rejection set forth in the previous office action. Therefore said rejection has been withdrawn.

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461